DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Application 16/685,372 filed on 11/15/19. This application is a CON of PCT/US2019/020044 02/28/2019 which is a CON of 15/973,406 05/07/2018 and claims benefit of 62/713,897 08/02/2018 and claims benefit of 62/714,078 08/02/2018 and is a CIP of 16/143,286 09/26/2018 and claims benefit of 62/757,166 11/08/2018 and claims benefit of 62/799,732 01/31/2019.

Response to Amendment
This office action is in response to the amendments filed on 7/6/2021 wherein claims 1-67 are pending and ready for examination. No new or canceled claims have been noted.

Double Patenting
Claim 1-67 of this application is patentably indistinct from claim 1-57 of Application No. 16/685,464, and claims1-25 of Application No. 16/700,413. And claims 1-16 of Application No. 16/684,757. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence 

Claim 1-67 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-57 of copending Application No. 16/685,464 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of collecting raw data and processes such data in a computer vision system implementing the variance approach to determine a predictive maintenance of industrial filed and vibration activities within that field wherein the severity of the vibration is determined. And applying such using mobile collector (robot) and implementing mapping approach and segmented spectrum on a multiple remote fields including the fields that includes bike, vehicle, gasket and related mechanical elements.

Similarly Claim 1-67 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-25 of 16/700,413 (reference application). And claims 1-16 of copending Application No. 16/684,757. Adding the distributed ledger limitation.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 23, 26- 27, 44-47, 50-53, 55, 58, 60-64, 66 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0261344 A1, Sapia and Sibul “Adaptive Signal Processing” 2/12/2007 which incorporated by reference.

As to independent claim 1, Sapia teaches “A system for detecting operating characteristics of an industrial machine, comprising: at least one data capture device configured to capture raw data of a point of interest of the industrial machine;” ([0001] the testing is applied at industrial environment such are manufacture and fabrication. [0003] wherein inspection of machinery/object status and repairing, are performed. Moreover, [0032] the raw data is collected, with the advantage less amount of raw data, the collected raw data at step 200 is disclosed in [0024-0025] “collect data from testing or repair device”, “data may be retrieved in real-time or simultaneously” as shown in fig 2.)
“and a computer vision system that generates one or more image data sets using the raw data captured, identifies one or more values corresponding to a portion of the industrial machine within the point of interest represented by the one or more image data sets, compares the one or more values to corresponding predicted values, generate a variance data set based on the comparison of the one or more values and the corresponding predicted values, detects an operating characteristic of the industrial machine based on the variance data, and generates data indicating the detection of the operating characteristic.” ([0030-0031] and fig 2, wherein a plurality of possible variance approaches with “reliable predictive analytic technique” “For example, Naive-Bayes, K-Nearest Neighbors, K-Means Clustering, and/or Fisher Linear Discriminant Analyses”, are applied on “for example” “two sets of captured images in S200”, also see Sibul which is incorporated by reference page 37-38, as an example of mathematical calculation of minimum variance, and page 12-15 “linear prediction”. Moreover, [0028-0031], the two images/data to be determined based on a comparison analysis with threshold/fingerprint, and thus the position characteristics along with other characteristics to be inspected and determined such as in [0028] “the generated positional fingerprint may be stored, potentially in correlation with a time, activity, operation, general location, flaw type, device orientation, etc. For example, an identified flaw in a pipe weld in a nuclear reactor may be detected during an outage inspection operation,” wherein the “activity operation, general location, flaw type, device orientation etc.” reads on “operating characteristic”. Moreover, [0028-0032] wherein the defined point of interest”. Sapia teaches in [0031] “reliable predictive technique” yet without expressly mention the comparison of the operation approach, yet one of ordinary skill in the art would expect that the well-known and the simplest and intuitive approach of comparison among other mathematical and analytical techniques could be applied in order to provide the reliable predictive outcome/function. Knowing that the comparison is mere mathematical approach that bears no inventive concept. Moreover, the desired goal/ function of providing reliable prediction has been reached, i.e. Sapia discloses the claimed invention “reliable predictive outcome”, except for the limitation “compares”. It would have been obvious to one of ordinary skill in the art at the time the invention was made to expect the comparison approach to be applied, since it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art. In re Karlson, 136 USPQ 184.) i.e. since the comparison is applied to the structural position of elements/ components wherein their position affects the operational status, Sapia [0001-0002] “inspecting or testing components for failure, results typically must be paired with a relatively accurate location of the tested structure in order to verify integrity and dimensions at expected locations as well as give accurate position of detected anomalies,” thus the indirect comparison and the ultimate goal has been attained, even though the express phrase of comparison of operation is not cited.)

As to claim 23, 
As to claim 26, Sapia teaches “wherein the operating characteristic includes at least one of: (i) a density of a gas within a component of the industrial machine, (ii) a density of a liquid within a component of the industrial machine, and (iii) a density of a solid within a component of the industrial machine.” ([0016] “a fluid medium as well as density/material changes within the object”)
	
As to claims 27 and 66, Sapai teaches “wherein the operating characteristic includes a density of a component manufactured by the industrial machine.” ([0001] the testing/ inspection pertains both “manufacture/ fabrication” thus the inspection disclosed in Sapai could be applied on the component manufactured by the industrial machine. Thus, one of ordinary skill in the art would contemplate that the density/material change of object 50 of [0016] of fig 1, could be a manufactured object.)

As to claim 44, Sapia teaches “wherein the data capture device includes an image capture device.” ([0020-0024] “camera”, “visual recorder”, “image capture”, [0026-0027] and claim 20 “camera”.)

As to claim 45, Sapia teaches “wherein the data capture device includes a camera.” ([0020-0024] “camera”, “visual recorder”, “image capture”, [0026-0027] and claim 20 “camera”.)

As to claim 46, Sapia teaches “wherein the data capture device includes data measurement device.” ([0004] “The signal data may be captured by an ultrasonic tester, camera,” and [0022] “programmed using the Robotic Operating System-Industrial (ROS-I) platform to control mobility, testing functions, image capture and/or other probe functionality.”, also see [0023] “visually or ultrasonically”.)

As to claim 47, Sapia teaches “wherein the data capture device includes a sensor.” ([0022-0024] “camera”, “telemetry are received from appropriate detector(s)”, “ tester”, “visual, ultrasonic testing”  also [0016] “ultrasonic emitter or sensor that uses ultrasonic vibration”.)

As to claim 50, Sapia teaches “capture device includes an X-ray imaging device.” ([0001] “radiographic inspection with x-ray”)

As to claim 51, Sapia teaches “wherein the data capture device includes a non-visible light data capture device.” ([0001] x-ray, gamma radiation are imperceptible to human eyes, i.e. non-visible.) 

As to claim 52, Sapia teaches “wherein the data capture device includes a visible light data capture device.” ([0003] “video camera” is a visible light data capture device, also see the “camera” and “visual recorder” of [0019-0020]. Also see [0025] “S200 may be visual”)

As to claim 53, Sapia teaches “wherein the data capture device includes sonic data capture device.” ([0023-0025] “sonar inspection signal, ultrasonic signal,” and claim 14.)

As to claim 55, Sapia teaches “wherein the data capture device includes light imaging, detection, and ranging device.” ([0023-0025] wherein “camera and image data capture” read on “light imaging” and “detection”, and “positional data” reads on “ranging” and wherein such data to provide the “positional fingerprint” [0004] and [0026-0027] which reads on “ranging” i.e. distance related detection. Also see [0018] “step-wise positional guides” which also reads on “ranging device”.)

As to claim 60, Sapia teaches “wherein the data capture device includes a stand-alone device.” ([0024] and claim 20 “camera” is a stand-alone device.)

As to claim 61, Sapia teaches “wherein the data capture device includes at least one of: (i) a mobile device, (ii) a smart phone, and (iii) a tablet.” ([0022] “robotic” reads on “mobile device”, also see [0002-0003].)

As to claim 62, Sapai teaches “wherein the raw data includes raw image data.” ([0031-0033] “captured images in S200”, “raw data”, “visual imaging”.)

As to claim 63, Sapia teaches “the raw data includes raw measurement data.” ([0031-0033] “captured images in S200”, “raw data”, “visual imaging”. Moreover, [0025] for example, receiving of data in S200 may be executed during repair operations or independent probing to determine and/or verify position.”)

As to claim 64, Sapia teaches “wherein the portion of the industrial machine within the point of interest includes a component of the industrial machine.” ([0001-0003] and claim 13, the testing is applied at industrial environment such are manufacture and fabrication such as the example of remote object/device in nuclear power plant”.)

Claims 2-6, 13, 17-21, 25, 54, 58, 65 are rejected under 35 U.S.C. 103 as being unpatentable over Sapia as applied to claim 1 above, and further in view of US 2017/0178311 A1, Pal.

As to claim 2, Sipia teaches “wherein the operating characteristic represents a possible or present issue relating to an operation of the industrial machine, the system further comprising: a predictive maintenance platform that processes the data indicating the detection of the operating characteristic to identify a maintenance action representing an action which may be taken to prevent or resolve the possible or present issue relating to an operation of the industrial machine.” ([0025] wherein the maintenance and repair action to be applied based on the detected flaw as a result of the conducted inspection. Moreover, [0031] the predictive analytic of the fingerprint data is disclosed, knowing that the fingerprint data involves position data and other data as explained in [0028] “fingerprint may be stored, potentially in correlation with a time, activity, operation, general location, flaw type, device orientation, etc. For example, an identified flaw in a pipe weld in a nuclear reactor may be detected during an outage inspection operation, and one or more positional fingerprints of the flaw itself and surrounding pipe can be stored in connection with an ID or description of the flaw for later repair”, and [0032] “characteristics of object data for a given location”, also see [0016], thus one of ordinary skill in the art would acknowledge and expect that the prediction is not restricted to only the positional fingerprint, yet it also involves/ could involve the other disclosed corresponding data and characteristics. Moreover, the given example of [0028] is not exhaustive, other examples are applicable, such as the density material changes of [0016] could be another example of an imminent maintenance requirement, due to material degradation i.e. the maintenance could be predicted.)
However, if the implicit predictive analysis to be challenged then the following rejection to be applied in order to provide a compact prosecution.
Pal teaches “a predictive maintenance platform that processes the data indicating the detection of the operating characteristic to identify a maintenance action representing an action which may be taken to prevent or resolve the possible or present issue relating to an operation of the industrial machine.” ([0006] “Predictive Maintenance (PM) may be a maintenance philosophy that is designed to predict when maintenance work needs to be performed to prevent premature failure of a machine. PM is an effective maintenance strategy that not only saves cost of maintenance, but also prevents possible failure of a machine because conventional maintenance is performed only when a possible functional failure is detected.” Moreover, [0013], [0031] and claim 14, the data of Pal is a combination of sound and image data, “a combination of on spot feedback system mobile phone based sound anchor image capture for machine fault diagnosis.” Furthermore, [0032-0033] and the maintenance/ fault prediction is disclosed, also see fig 3-4, 7, [0043], [0063-0065] and [0081-0084].)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the maintenance prediction of Pal to the fingerprint prediction of Sapia, wherein such approach, (if it has not already included), would promote the teaching of Sapia not only in terms of saving the cost of maintenance, but also would prevent possible failure of a machine and halting production lines, and would prevent hazardous situations (Pal [0006] and [0076]). Moreover, one of ordinary skill in the art would appreciate and predict the predictive maintenance technique to be applied to all the determined and measured characteristics data of Sapia in order to avoid halting the industrial operation line, meanwhile perform safe and reliable operation. 
 
As to claim 3, Sapia teaches “wherein the computer vision system generates a signal indicative of the data indicating the detection of the operating characteristic, wherein the predictive maintenance platform predicts the possible or present issue based on the signal.” ([0019-0022] wherein the captured data is analyzed and signals such as control signals based on the analyzed data to be provided. Moreover, [0023] the internal integrity/ shape, appearance could be signs for predictive maintenance.)
However, if the implicit predictive analysis to be challenged then the following rejection to be applied in order to provide a compact prosecution.
Predictive Maintenance (PM) may be a maintenance philosophy that is designed to predict when maintenance work needs to be performed to prevent premature failure of a machine. PM is an effective maintenance strategy that not only saves cost of maintenance, but also prevents possible failure of a machine because conventional maintenance is performed only when a possible functional failure is detected.” Moreover, [0013], [0031] and claim 14, the data of Pal is a combination of sound and image data, “a combination of on spot feedback system mobile phone based sound anchor image capture for machine fault diagnosis.” Furthermore, [0032-0033] and the maintenance/ fault prediction is disclosed, also see fig 3-4, 7, [0043], [0063-0065] and [0081-0084]. Moreover, [0052] based on the collected data (images and sound) control commands to be generated, also see [0016-0017] “set of instructions” wherein such instructions are based on the analyzed data, i.e. the signals/ instructions are based on the results of the analyzed data, and wherein such signal could an alarm signal and in [0043] and [0050].)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the maintenance prediction of Pal to the fingerprint prediction of Sapia, wherein such approach, (if it has not already included), would promote the teaching of Sapia not only in terms of saving the cost of maintenance, but also would prevent possible failure of a machine and halting production lines, and would prevent hazardous situations (Pal [0006] and [0076]). 

As to claim 4, Sapia as modified teaches “further comprising: a mobile data collector configured to perform the maintenance action, wherein the predictive maintenance platform or the computer vision system transmits a signal indicative of the maintenance action to the mobile data collector to cause the mobile data collector to perform the maintenance action.” ([0013] wherein the repair action is applied by robot which reads on “mobile data collector”, also see [0022] “Robotic Operation System Industrial”, wherein based on testing/inspection the decision of repair to be applied by the robot, also see [0003-0004].)

As to claim 5, Sapia as modified teaches “wherein the at least one data capture device captures the raw data in response to the mobile data collector recording a state-related measurement of the industrial machine.” ([0028-0032] “captured data”, “raw data”, “industrial”, and “positional fingerprint may be stored, potentially in correlation with a time, activity, operation, general location, flaw type, device orientation, etc.” reads on “state-related measurement of the industrial machine”.)

As to claim 6, Sapia as modified teaches “wherein the state-related measurement of the industrial machine relates to a vibration of at least the portion of the include an ultrasonic emitter and/or sensor that uses ultrasonic vibration to detect object 50 position within a fluid medium as well as density/material changes within object”)

As to claim 13, Sapia as modified teaches “wherein the mobile data collector is a mobile robot.” ([0013] “robot”, [0022] “using the Robotic Operating System-Industrial (ROS-I) platform to control mobility,” also see [0002].)

As to claim 17, Sapia as modified teaches the limitations of claim 2 above.
Sapia is silent in regards to machine learning aspect.
Pal teaches “wherein the predictive maintenance platform trains a machine learning aspect to detect possible or present issues similar to the possible or present issue relating to the operation of the industrial machine based on at least one of the operating characteristic or the maintenance action.” ([0032-0033] “Deep learning techniques and machine-learning techniques”; “upgraded to a systematic MRO (maintenance, repair, and operation)”, and [0063-0066], and [0074-0079])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the maintenance prediction including the well-known technique of machine learning of Pal to the analysis technique and fingerprint prediction of Sapia, wherein such approach, (if it has not already included), would promote the teaching of Sapia not only in terms of saving the cost of maintenance, but also would prevent possible failure of a machine and halting 

As to claim 18, Sapia teaches visual system as in [0003-0004] “camera” and [0019-0025] “camera”, “visual recorder”)
Sapia is silent in regards to machine learning.
Pal teaches “further comprising: a visual analyzer including an intelligent system that analyzes the data indicating the detection of the operating characteristic to train a machine learning aspect associated with the computer vision system by: training the machine learning aspect using a training data set comprising one or more of the operating characteristic the data indicating the detection of the operating characteristic, the raw data of the point of interest of the industrial machine, or the one or more image data sets.” ([abstract] the data includes sound and image also see fig 3 [0063] and [0015] and [0030-0033] “image processing”, “machine learning”, wherein the deep learning process is applied on the sound, image data and the feedback, thus the engine to be trained to provide a detection mechanism of the operation condition of the tested machine [0037-0042] and [0052-0057]. Moreover, [0034] provides some example applied on industrial environment. Furthermore, [0036] the testing pertains the operating status “normal operating condition” which reads on “detection of the operating characteristic”, also see [0064-0065] “machine failure”, “3P (prescriptive, preventive and predictive) maintenance” and wherein this machine learning is applied on industrial environment “factory locations”.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the maintenance prediction including the well-known technique of machine learning of Pal to the analysis technique and fingerprint prediction of Sapia, wherein such approach, (if it has not already included), would promote the teaching of Sapia not only in terms of saving the cost of maintenance, but also would prevent possible failure of a machine and halting production lines, and would prevent hazardous situations (Pal [0006] and [0076]) and would provide more accurate results based on the well-trained system. Moreover, one of ordinary skill in the art would appreciate and predict the predictive maintenance technique to be applied to all the determined and measured characteristics data of Sapia in order to avoid halting the industrial operation line, meanwhile perform safe and reliable operation with accurate results.

As to claim 19, Spaia as modified teaches the limitations of claim 18.
Sapia is silent in regards to machine learning.
 	Pal teaches “a training data database that stores the training data set, wherein the visual analyzer trains the machine learning aspect associated with the computer vision system by retrieving the training data set from the training data database.” ([abstract] fig 3 and [0063-0065] as delineated in the rejection above. Moreover, fig 6 and [0075-0076] wherein “baseline” provides a reference of the normal condition of the continued until the learning system gets enough data for training.” Reads on “training database”.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the maintenance prediction including the well-known technique of machine learning of Pal to the analysis technique and fingerprint prediction of Sapia, wherein such approach, (if it has not already included), would promote the teaching of Sapia not only in terms of saving the cost of maintenance, but also would prevent possible failure of a machine and halting production lines, and would prevent hazardous situations (Pal [0006] and [0076]) and would provide more accurate results based on the well-trained system. Moreover, one of ordinary skill in the art would appreciate and predict the predictive maintenance technique to be applied to all the determined and measured characteristics data of Sapia in order to avoid halting the industrial operation line, meanwhile perform safe and reliable operation with accurate results.

As to claim 20, Sapai teaches “wherein the operating characteristic includes a vibration of a component of the industrial machine.” ([0016] “include an ultrasonic emitter and/or sensor that uses ultrasonic vibration to detect object 50 position within a fluid medium as well as density/material changes within object”)

As to claim 21, Sapia as modified teaches “wherein the operating characteristic includes a shape of a component of the industrial machine or wherein the operating structure integrity, shape”.)

As to claim 25, Sapia teaches “wherein the operating characteristic includes at least one of: (i) a pressure within a component of the industrial machine, (ii) a pressure of a gas within a component of the industrial machine, and (iii) a pressure of a liquid within a component of the industrial machine.” ([0016] “reactor pressure vessel wall” one of ordinary skill in the art would expect that the pressure to be measured, i.e. such measurement is implicit.) 
However, if the implicit pressure measurement to be challenged, then the following rejection to be applied in order to provide a compact prosecution.
Pal teaches “wherein the operating characteristic includes at least one of: (i) a pressure within a component of the industrial machine, (ii) a pressure of a gas within a component of the industrial machine, and (iii) a pressure of a liquid within a component of the industrial machine.” ([0039] “objective is to classify whether the pressure at which the machine is being operated is normal or abusive”, also see [0042].)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the pressure testing of Pal to the measurements of Sapia (if it has not already been applied) in order to determine the pressure level of pressure operating device such as the pressure vessel [0016] Sapia, wherein such determination provides a clear understanding and better assessment of 

As to claims 54 and 58, Sapia teaches “wherein the data capture device includes an image capture device.” ([0020-0024] “camera”, “visual recorder”, “image capture”, [0026-0027] and claim 20 “camera”.)

As to claim 65, Sapia teaches the limitations of claim 1.
Sapai is silent in regards to “wherein the portion of the industrial machine within the point of interest includes a belt of the industrial machine.” 
Pal teaches “wherein the portion of the industrial machine within the point of interest includes a belt of the industrial machine.” ([0034], [0056] and [0074] “belt tension”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of sensing belt tension characteristics of Pal to the sensing/measuring elements of Sapia, in order to promote the teaching of Sapia to encompass wider applicability and more inclusive characteristics which in turn would provide a complete determination of the machine under test not only in terms of functionality, rather in all possible measurement aspects and cause factors that may affect the functionality of the tested machine, and hence would increase the feasibility and reliability of the inspection process of Sapia.

Claims 7, 12, 24, 35-36 and 59 are rejected under 35 U.S.C. 103 as being unpatentable over Sapia as modified as applied to claims 6 and 1 above, and further in view of US 2003/0061008 A1, Smith, JR, et al, hereinafter referenced as Smith.

As to claim 7, Sapia as modified teaches “wherein the mobile data collector transmits a signal to at least one of the at least one data capture device or the computer vision system to cause the at least one data capture device to capture the raw data, wherein the signal is generated by: receiving, at a computing device, vibration data representative of the vibration of at least the portion of the industrial machine from the mobile data collector;” ([0019-0022] “may include a visual recorder”, “camera”, “Visual recorder 120 may include appropriate lens systems to capture and record and/or transmit visual data for processing or operator usage”, “processing and/or analyzing received visual data as well as receive control signals. A processor may farther interpret received operational or control signals and translate the same into behaviors of probe”, wherein the captured images reads on “raw data”, also see [0032] “raw data”. Furthermore, [0016] “vibration”.)
“determining, by the computing device, a frequency of the captured vibration by processing the captured vibration data;” (claim 7, “frequencies”, also see [0004] and [0016])”
Sapia is silent in regards to a segment of a multi- segment vibration frequency spectra that bounds the captured vibration.

Smith teaches “determining, by the computing device and based on the frequency, a segment of a multi- segment vibration frequency spectra that bounds the captured vibration;” (fig 7A-B “envelope of low frequency modulation, broadband signature”, [0097-0098] and fig 5B “the set of extracted peaks include the peaks in only a single portion of the segment”, also see fig 4A-D. Furthermore, [0113-0117] “The time axis 872 is vertical and represents spectra for a two minute segment of sensor data. As is evident in the expanded view 820b of the portion 820 of the spectra-gram 810, a series of lines (persistent peaks) are evenly spaced in frequency. The short bar 830 indicates the constant frequency spacing between lines. The even spacing is characteristic of harmonic structure.”; “high precision narrowband processing is performed on the portions of a segment of sensor data to generate a set of raw peaks for each spectrum associated with each portion of the segment.” Furthermore, [0108] “acoustic signatures (vibration signals averaged over frequencies from about 40 Hz to about 40,000 Hz)”, also see claims 14 and 25 “vibration data”.)
Smith teaches “calculating, by the computing device, a severity unit for the captured vibration based on the determined segment; and causing the mobile data collector to generate the signal based on the severity unit.”([0096-0100] “degraded operations are scored”, “the larger the fault score the more likely that machine maintenance is desirable;” “the larger the difference the greater the fault score.” Wherein applying maintenance is based on the fault score. See figs B and 9B, “Fault scores”.)

Sapia as modified teaches “and causing the mobile data collector to generate the signal based on the severity unit.” ([0013-0017] and [0031] the needed repair to be applied based on the inspection/testing results and the level (goodness of matching) the characteristics defined criteria along with the position element such as in [0028], [0032] and [0016].)

As to claim 12, Sapia teaches “wherein the at least one vibration sensor of the mobile data collector captures the vibration” (claim 7, “frequencies”, also see [0004] and [0016])
Smith teaches “wherein the at least one vibration sensor of the mobile data collector captures the vibration based on a waveform derived from a vibration envelope associated with at least the portion of the industrial machine.” (fig 7A-B “envelope of low frequency modulation, broadband signature”, [0097-0098] and fig 5B “the set of extracted peaks include the peaks in only a single portion of the segment”, also see fig 4A-D. Furthermore, [0113-0117] “The time axis 872 is vertical and represents spectra for a two minute segment of sensor data. As is evident in the expanded view 820b of the portion 820 of the spectra-gram 810, a series of lines (persistent peaks) are evenly spaced in frequency. The short bar 830 indicates the constant frequency spacing between lines. The even spacing is characteristic of harmonic structure.”; “high precision narrowband processing is performed on the portions of a segment of sensor data to generate a set of raw peaks for each spectrum associated with each portion of the segment.” Furthermore, [0108] “acoustic signatures (vibration signals averaged over frequencies from about 40 Hz to about 40,000 Hz)”, also see claims 14 and 25 “vibration data”.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the spectral segmentation and  severity/fault score based on the vibration signal of Smith in order to facilitate the repair decision, wherein the goodness factor of the fingerprint of Sapia [0031] to include all the signature factors disclosed on [0028] such as “flaw type” i.e. the score or level of severity (goodness of fit) to be determined (if it has not already been applied) in order to provide high-precision spectrum determination ([0113] and [0117] Smith) which in turn would provide more accurate fault score determination and hence better maintenance prediction practice; knowing that the combination between the two prior arts, is in terms of adapting the spectral segmentation and determination regardless of the machine type under test.
As to claim 24, Sapia teaches the limitations of claim 1 above.
Sapia is silent in regards to “the operating characteristic includes at least one of: (i) a temperature of a component of the industrial machine, (ii) a temperature of a gas within a component of the industrial machine, (iii) a temperature of a liquid within a component of the industrial machine, and (iv) a temperature of a solid within a component of the industrial machine.”
Smith teaches “wherein the operating characteristic includes at least one of: (i) a temperature of a component of the industrial machine, (ii) a temperature of a gas within a component of the industrial machine, (iii) a temperature of a liquid within a component of the industrial machine, and (iv) a temperature of a solid within a component of the industrial machine.” ([0042] and [0044] “thermal sensors”, “engine temperature”, also see [0146] “engine temperature gauge”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the temperature sensing technique of Smith to the sensing/measuring elements of Sapia, in order to promote the teaching of Sapia to encompass wider applicability and more inclusive characteristics which in turn would provide a complete determination of the machine under test not only in terms of functionality, rather in all possible measurement aspects and cause factors that may affect the functionality of the tested machine, and hence would increase the feasibility and reliability of the inspection process of Sapia ([0042] Smith).

As to claim 35, Sapia as modified teaches the limitations of claim 1.

Smith teaches “wherein the operating characteristic includes at least one of: (i) a chemical structure of a gas within a component of the industrial machine, (ii) a chemical structure of a liquid within a component of the industrial machine, (iii) a chemical structure of a solid within a component of the industrial machine.” ([0154] “chemical, molecular and atomic interactions”.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the chemical interaction determination of Smith to the sensing/measuring elements of Sapia, in order to promote the teaching of Sapia to encompass wider applicability and more inclusive characteristics which in turn would provide a complete determination of the machine under test not only in terms of functionality, rather in all possible measurement aspects and cause factors that may affect the functionality of the tested machine, and hence would increase the feasibility and reliability of the inspection process of Sapia ([0042] and [0154] Smith).

As to claim 36, Sapia as modified teaches the limitations of claim 1.
Sapia is silent in regards to “the operating characteristic includes a chemical structure of a component manufactured by the industrial machine.”
chemical, molecular and atomic interactions”. Moreover, [0005] “factory”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the chemical interaction determination of Smith to the sensing/measuring elements of Sapia, in order to promote the teaching of Sapia to encompass wider applicability and more inclusive characteristics which in turn would provide a complete determination of the machine under test not only in terms of functionality, rather in all possible measurement aspects and cause factors that may affect the functionality of the tested machine, and hence would increase the feasibility and reliability of the inspection process of Sapia ([0042] and [0154] Smith).

As to claim 59, Sapia teaches the limitations of claim 1.
Sapia is silent in regards to “wherein the data capture device includes at least one of: (i) a pressure sensor, (ii) a temperature sensor, and (iii) a chemical sensor.”
Smith teaches “wherein the data capture device includes at least one of: (i) a pressure sensor, (ii) a temperature sensor, and (iii) a chemical sensor.” ([0042] and [0044] “thermal sensors”, “engine temperature”, also see [0146] “engine temperature gauge”. Moreover, [0154] “chemical, molecular and atomic interactions”.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the temperature sensing technique and chemical interaction of Smith to the sensing/measuring elements of Sapia, in order to promote the teaching of Sapia to encompass wider applicability and more inclusive .

Claims 8, 48 and 57 are rejected under 35 U.S.C. 103 as being unpatentable over Sapia as modified as applied to claims 7 and 1 above, and further in view of US 2018/0275675 A1, Loosararian et al, hereinafter referenced by Loosararian.

As to claim 8, Sapia as modified teaches the limitation of claim 7.
Sapai is silent in regards to mapping the captured vibration to a first severity and second severity.
Loosararian teaches “wherein calculating the severity unit for the captured vibration based on the determined segment comprises: mapping the captured vibration to the severity unit based on the determined segment by: mapping the captured vibration to a first severity unit when the frequency of the captured vibration corresponds to a below a low-end knee threshold-range of the multi- segment vibration frequency spectra; mapping the captured vibration to a second severity unit when the frequency of the captured vibration corresponds to a mid-range of the multi-segment vibration frequency spectra; and mapping the captured vibration to a third severity unit when the frequency of the captured vibration corresponds to an above a high-end knee threshold-range of the multi- segment vibration frequency spectra.” (fig 41-42 and how long the inspection surface 500 will last without repair, and/or with selected repairs”, wherein such determination is based on many factors such as in [0124]. Moreover, [0125] the wear values to be mapped and displayed on an inspection map coordinating the life cycle of the facility, thus one of ordinary skill in the art would acknowledge that such display is compared with the standard factors/threshold which in turn provide a ranking level of the wear status (more than/high wear, less than/less wear, or median/in between value) provided in a wear model as in [0126] and fig 42. [0112] “spectral sensing”, “vibration sensing”. Moreover, [0138] the level of corrosion (less thickness) exceeding a threshold based on the corresponding frequency/spectral values as in [0170-0171]. Moreover, fig 41-42 wherein the inspection wear value is determined. See [0060] “wear patterns”. One of ordinary skill in the art would contemplate that such value compared to a knee threshold is mere comparison to a model curve within a defined characteristics/wear which disclosed in [0125-0126] as the values are mapped to an inspection within a defined model curve representation.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the degradation level or wearing level of the inspected device of Loosararian to the density/material changes determination of [0016] Sapia, in order to provide accurate determination of the wear values within a defined wear model that provides reliable information corresponding to a variety of industrial and commercial standards, financial, direct and indirect sources, characteristics, experience and other factors in order to provide a tailored accurate and 

As to 48, Sapia as modified teaches the limitations of claim 1.
Sapia is silent in regards to data capture device of full spectrum.
Loosararian teaches “wherein the data capture device includes a full spectrum camera.” ([0060] “(e.g., operating a camera) whether in the visible spectrum or otherwise (e.g., infrared, UV, X-Ray, gamma ray, etc.), high-resolution inspection of the surface itself (e.g., a laser profiler, caliper, etc.)”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a full spectrum camera of Loosararian in a combination or as an alternative to the camera of Sapia, in order to provide precise resolution covering the electromagnetic radiation, visible or non-visible spectrum, which in turn provides reliable information corresponding to a variety of industrial and commercial standards, financial, direct and indirect sources, characteristics, experience and other factors determination (Loosararian [0124-0126]) which in turn would provide accurate prediction determinations.

As to claim 57, Sapia teaches the limitations of claim 1.
Sapia is silent in regards to infrared inspection “wherein the data capture device includes an infrared inspection device.”
Loosararian teaches “wherein the data capture device includes an infrared inspection device.” ([0060] “(e.g., operating a camera) whether in the visible spectrum or otherwise (e.g., infrared, UV, X-Ray, gamma ray, etc.), high-resolution inspection of the surface itself (e.g., a laser profiler, caliper, etc.)”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a full spectrum camera of Loosararian in a combination or as an alternative to the camera of Sapia, in order to provide precise resolution covering the electromagnetic radiation, visible or non-visible spectrum, which in turn provides reliable information corresponding to a variety of industrial and commercial standards, financial, direct and indirect sources, characteristics, experience and other factors determination (Loosararian [0124-0126]) which in turn would provide accurate prediction determinations.

Claims 9-11 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sapia as modified as applied to claim 6 above, and further in view of US 2016/0261411 A1, Yau et al, hereinafter referenced as Yau.

As to claim 9, Sapia as modified teaches the predictive maintenance platform and the limitations of claim 6. 
Sapia is silent in regards to  “uses a distributed ledger to track maintenance transactions related to the industrial machine, the distributed ledger storing transaction records corresponding to the maintenance transactions.”
Yau teaches “uses a distributed ledger to track maintenance transactions related to the industrial machine, the distributed ledger storing transaction records corresponding to the maintenance transactions.” ([abstract] “authenticating a computer resource such as an application or data on a mobile device”; [0137] “industry-standard cryptographic algorithms”, [0389] “widely used for commercial transactions”; [0463] and [0485] “distributed ledger”.)
It would have been obvious to one of ordinary skill in the art at the time of invention to apply the secured and authenticated computer resources used in application of mobile device of Yau to applied to the mobile robot of Sapia in order to ensure secure, reliable and safe transaction specifically when the inspection is applied on critical plants and its data should be safeguarded in a secured and encrypted manner. (Yau [abstract] and [0002])

As to claim 10, Sapia as modified teaches the limitations of claim 9 above.
Sapia is silent in regards to “generates a new transaction record in response to the transmission of the signal by the mobile data collector.”
Yau teaches “generates a new transaction record in response to the transmission of the signal by the mobile data collector.” ([abstract] “password is then transmitted back to the device under the protection of a cryptographic session key which is generated as a result of strong mutual authentication between the device and the token.” Moreover, [0029] “decrypting the encrypted authorization and generating at least partially therefrom an unlock response; securely transmitting the unlock response to the mobile device;”, also see [0055], [0062], [0083] and [0088].)
It would have been obvious to one of ordinary skill in the art at the time of invention to apply the secured and authenticated computer resources used in application of mobile device of Yau to applied to the mobile robot of Sapia in order to 

As to claim 11, Sapia teaches the limitations of claim 9 above. And teaches the detection of the operating characteristic by the computer vision system as explained in the rejection of claim 1 above.
Sapia is silent in regards to generates a new transaction record in response to the generation of the data.
Yau teaches “generates a new transaction record in response to the generation of the data” ([abstract] “password is then transmitted back to the device under the protection of a cryptographic session key which is generated as a result of strong mutual authentication between the device and the token.” Moreover, [0029] “decrypting the encrypted authorization and generating at least partially therefrom an unlock response; securely transmitting the unlock response to the mobile device;”, also see [0055], [0062], [0083] and [0088].)
It would have been obvious to one of ordinary skill in the art at the time of invention to apply the secured and authenticated computer resources used in application of mobile device of Yau to applied to the mobile robot of Sapia in order to ensure secure, reliable and safe transaction specifically when the inspection is applied on critical plants and its data should be safeguarded in a secured and encrypted manner. (Yau [abstract] and [0002])

As to claim 14, Sapia as modified teaches the limitations of claim 2 above and the predictive maintenance platform as explained in the rejection of claim 1 above.
Sapia is silent in regards to distributed ledger.
Yau teaches “uses a distributed ledger to track maintenance transactions related to the industrial machine, the distributed ledger storing transaction records corresponding to the maintenance transactions.” ([abstract] “encrypted data and passwords are stored on the device”, [0002] “applications and stored data accessed via a mobile device”, also see [0022] and claim 10. Wherein the stored data when applied in an industrial plant of [0137] “industry-standard cryptographic algorithms”, i.e. the stored data corresponds to the device characteristics such as maintenance transactions. Moreover, [0463] and [0485] “distributed ledger”.)

As to claim 15, Sapia as modified teaches wherein the predictive maintenance platform capture raw data by the at least one data capture device as delinated in the rejection of claim 1 -2 above.
Sapia is silent in regards to “generates a new transaction record in response to the capturing of the data.”
Yau teaches “generates a new transaction record in response to the capturing of the data” ([abstract] “password is then transmitted back to the device under the protection of a cryptographic session key which is generated as a result of strong mutual authentication between the device and the token.” Moreover, [0029] “decrypting the encrypted authorization and generating at least partially therefrom an unlock response; securely transmitting the unlock response to the mobile device;”, also see industry-standard cryptographic algorithms” since the industrial algorithms are applied, then the one of ordinary skill in the art would expect that the data of inspection/ testing of an industrial/ manufacturing including maintenance is applied.)
It would have been obvious to one of ordinary skill in the art at the time of invention to apply the secured and authenticated computer resources used in application of mobile device of Yau to applied to the mobile robot of Sapia in order to ensure secure, reliable and safe transaction specifically when the inspection is applied on critical plants and its data should be safeguarded in a secured and encrypted manner. (Yau [abstract] and [0002])

As to claim 16, Sapia as modified teaches the predictive maintenance platform and the computer vision system as delineated in the rejection of claim 1 above.
Sapia is silent in regards to generates a new transaction record in response to the generation of the data indicating the detection of the operating characteristic by.
Yau teaches “generates a new transaction record in response to the generation of the data indicating the detection of the operating characteristic.” ([abstract] “password is then transmitted back to the device under the protection of a cryptographic session key which is generated as a result of strong mutual authentication between the device and the token.” Moreover, [0029] “decrypting the encrypted authorization and generating at least partially therefrom an unlock response; securely transmitting the unlock response to the mobile device;”, also see [0055], [0062], [0083] and [0088].)


Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Sapia as applied to claim 1 above, and further in view of US 2014/0067289 A1, Baldwin.

As to claim 22, Sapia teaches the limitations of claim 1 above.
Sapia is silent in regards to “wherein the operating characteristic includes a deflection of a component of the industrial machine.”
Baldwin teaches “wherein the operating characteristic includes a deflection of a component of the industrial machine.” ([0056] and claim 27 “indicative of a mechanical or electrical or electromagnetic fault condition of an operating machine. Some example fault conditions include mechanical imbalance, misalignment, bent shaft, soft foot, looseness, resonance, broken rotor bar, broken gear tooth, bearing defect,..”) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include defect sensing/measuring of Baldwin to the measuring elements of Sapia in order to promote the teaching of Sapia to encompass wider applicability and more inclusive characteristics which in turn would provide a complete determination of the machine under test not only in terms of functionality, .

Claims 28-29, 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over Sapia as applied to claims 27 and 36 above, and further in view of US 2020/0294401 A1, Kerecsen.
 
As to claim 28, Sapia teaches the limitations of claim 27 above.
Sapia is silent in regards to “wherein the component includes a part for a vehicle.”
Kerecsen teaches “wherein the component includes a part for a vehicle.” ([0003] “vehicles are manufactured, such as wagons, bicycles, motor vehicles (motorcycles,
cars. trucks, buses),”. Moreover, [0281] “a sensor may measure the linear density, surface density, or volume density, relating to the amount of property per volume.” Wherein the density of a certain part of the vehicle to be tested/measured. Also see [0324], [0356] and [0408] “the magnitude relating to a physical phenomenon, body, or substance”, “density”.)
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to include the testing of a vehicle/bike part of Kerecsen to the manufacturing inspection of Sapia, in order to increase the feasibility of Sapia to include vehicle part manufacturing and testing. One of ordinary skill in the art would expect and appreciate that the manufacturing of Sapia to involve the inspection of 

As to claim 29, Sapia as modified teaches the limitations of claim 27.
Sapia is silent in regards to “the component includes a part for a bike.” 
Kerecsen teaches “the component includes a part for a bike.” ([0003] “vehicles are manufactured, such as wagons, bicycles, motor vehicles (motorcycles,
cars. trucks, buses),”. Moreover, [0281] “a sensor may measure the linear density, surface density, or volume density, relating to the amount of property per volume.” Wherein the density of a certain part of the vehicle/bicycle to be tested/measured. Also see [0324], [0356] and [0408] “the magnitude relating to a physical phenomenon, body, or substance”, “density”.)
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to include the testing of a vehicle/bike part of Kerecsen to the manufacturing inspection of Sapia, in order to increase the feasibility of Sapia to include vehicle/bike part manufacturing and testing. One of ordinary skill in the art would expect and appreciate that the manufacturing of Sapia to involve the inspection of vehicle/bike part manufacturing as part of the manufacturing inspection of Sapia [0001-0002].

As to claim 37, Sapia as modified teaches the limitations of claim 36.
Sapia is silent in regards to vehicle.
vehicles are manufactured, such as wagons, bicycles, motor vehicles (motorcycles,
cars. trucks, buses),”. Moreover, [0281] “a sensor may measure the linear density, surface density, or volume density, relating to the amount of property per volume.” Wherein the density of a certain part of the vehicle to be tested/measured. Also see [0324], [0356] and [0408] “the magnitude relating to a physical phenomenon, body, or substance”, “density”.)
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to include the testing of a vehicle/bike part of Kerecsen to the manufacturing inspection of Sapia, in order to increase the feasibility of Sapia to include vehicle part manufacturing and testing. One of ordinary skill in the art would expect and appreciate that the manufacturing of Sapia to involve the inspection of vehicle part manufacturing as part of the manufacturing inspection of Sapia [0001-0002].

As to claim 38, Sapia teaches the limitations of claim 36.
Sapia is silent in regards to bike
Kerecsen teaches “wherein the component includes a part for a bike.” ([0003] “vehicles are manufactured, such as wagons, bicycles, motor vehicles (motorcycles,
cars. trucks, buses),”. Moreover, [0281] “a sensor may measure the linear density, surface density, or volume density, relating to the amount of property per volume.” Wherein the density of a certain part of the vehicle/bicycle to be tested/measured. Also the magnitude relating to a physical phenomenon, body, or substance”, “density”.)
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to include the testing of a vehicle/bike part of Kerecsen to the manufacturing inspection of Sapia, in order to increase the feasibility of Sapia to include vehicle/bike part manufacturing and testing. One of ordinary skill in the art would expect and appreciate that the manufacturing of Sapia to involve the inspection of vehicle/bike part manufacturing as part of the manufacturing inspection of Sapia [0001-0002].

Claims 30, 39  and 67are rejected under 35 U.S.C. 103 as being unpatentable over Sapia as applied to claim 27 above, and further in view of US 2018/0334755 A1, Civiero et al, hereinafter referenced as Civiero.

As to claims 30, 39 and 67, Sapai teaches the limitations of claim 27, 36 and 1 respectively.
Sapia is silent in regards to the component includes a bike chain
Civiero teaches “wherein the component includes a bike chain” ([0108-0109] “Two pieces of chain were tested under traction to verify whether the minimum regulation requirements and the requirements of the Applicant were met and in both cases a positive result was obtained.”, also see [0091])
It would have been obvious to one of ordinary skill in the art at the time of invention to the testing of a bike part of Civiero during manufacturing to the .

Claims 31-32, 40-41 are rejected under 35 U.S.C. 103 as being unpatentable over Sapia as applied to claims 27 and 36 above, and further in view of US 2005/0011278 A1, Brown et. al, hereinafter referenced as Brown.

As to claims 31 and 40, Sapia as modified teaches the limitations of claims 27 and 36 respectively.
Sapia is silent in regards to “wherein the component includes a gasket.”
Brown teaches “wherein the component includes a gasket.” ([0082] and [0086])
It would have been obvious to one of ordinary skill in the art at the time of invention to the testing of engine parts of Brown during manufacturing to the manufacturing inspection of Sapia, in order to increase the feasibility of Sapia to include engine part manufacturing and testing. One of ordinary skill in the art would expect and appreciate that the manufacturing of Sapia to involve the inspection of engine part manufacturing as part of the manufacturing inspection of Sapia [0001-0002].

As to claims 32 and 41, Sapia as modified teaches the limitations of claim 27 and 36 respectively.

Brown teaches “the component includes at least one of: (i) a fastener, (ii) a part for a screw, and (iii) a part for a bolt.” ([0055-0056] “fastening means for securing the plate 400 in a process.”)
It would have been obvious to one of ordinary skill in the art at the time of invention to the testing of engine parts of Brown during manufacturing to the manufacturing inspection of Sapia, in order to increase the feasibility of Sapia to include engine part manufacturing and testing. One of ordinary skill in the art would expect and appreciate that the manufacturing of Sapia to involve the inspection of engine part manufacturing as part of the manufacturing inspection of Sapia [0001-0002].

Claim 33-34, 42-43 are rejected under 35 U.S.C. 103 as being unpatentable over Sapia as applied to claims 27 and 36 above, and further in view of US Patent 9,257,353B1, Mikalo et. al, hereinafter referenced as Mikalo.

As to claims 33 and 42, Sapia as modified teaches the limitations of claim 27 and 36 respectively.
Sapia is silent in regards to “wherein the component includes a part for a printed circuit board.”
Mikalo teaches “wherein the component includes a part for a printed circuit board.” ([Abstract] and claim 1)


As to claims 34 and 43, Sapia as modified teaches the limitations of claim 27 and 36 respectively.
Sapia is silent in regards to the component includes at least one of: (i) a part for a capacitor, (ii) a part for a resistor, and (iii) a part for an inductor.”
Mikalo teaches “the component includes at least one of: (i) a part for a capacitor, (ii) a part for a resistor, and (iii) a part for an inductor.” ([abstract] and col 7 line 52 and its span on col 8 “resistor (R)”.)
It would have been obvious to one of ordinary skill in the art at the time of invention to the testing of integrated circuit and its parts of Mikalo during manufacturing to the manufacturing inspection of Sapia, in order to increase the feasibility of Sapia to include integrated circuit manufacturing and testing. One of ordinary skill in the art would expect and appreciate that the manufacturing of Sapia to involve the inspection of integrated circuit manufacturing as part of the manufacturing inspection of Sapia [0001-0002].

Claim 49 is rejected under 35 U.S.C. 103 as being unpatentable over Sapia as applied to claim 1 above, and further in view of US 2019/0339209 A1, Du.

As to claim 49, Sapia teaches the limitations of claim 1.
Sapia is silent in regards to “wherein the data capture device includes radiation imaging device.” 
Du teaches “wherein the data capture device includes radiation imaging device.” ([0055-0056] “thermal imaging cameras”; “the thermal imaging system can produce a complete image of the radiation so that the radiant temperature at any location in the image can be measured”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the thermal imaging device of Du to the image capturing device of Sapia in order to provide accurate, reliable a sophisticated results applied in a wide range of technologies wherein radiant temperature at any location to be accurately determined, not to mention that such technology are commercially available and comes in a variety of types at low cost and lightweight. (Du [0055-0056].)

Claim 56 is rejected under 35 U.S.C. 103 as being unpatentable over Sapia as applied to claim 1 above, and further in view of US 2019/0325668 A1, Cole et al,  hereinafter referenced as Cole.

As to claim 56, Sapia as modified teaches the limitations of claim 1. 

Cole teaches “wherein the data capture device includes point cloud data capture device.” ([0170], [0229])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the well-known technique of point cloud data device of Col to the imaging data capture of Sapia in order to increase the accuracy and provide a better quality imaging interleaved with object distance/ depth ([0229], [0440], [0449] and [0238] Cole)

Response to Arguments
Applicant's arguments filed 7/6/2021 have been fully considered but they are not persuasive. 

The applicant (Remarks page 17) argues that the prior art Sapia is drawn to detecting and comparing position characteristic/ status rather than the operational characteristics.
The examiner respectfully does not agree, as the applicant reads the position detection aspect in an out of context manner, ignoring that the comparison of the position of an element/component indicates a failure status, defect status, and/or the need for repair status, etc. , i.e. the operational status of that component or the device that includes such component, is the ultimate goal, which is taken out of the detected position of the tested element/ component ([0001-0003] “testing components for failure,”; “operational verification”, [0001-0003] “inspecting or testing components for failure, results typically must be paired with a relatively accurate location of the tested structure in order to verify integrity and dimensions at expected locations as well as give accurate position of detected anomalies,”  also see [0013] “The inventor has recognized that inspection and repair operations must be coordinated to match position of inspection precisely with repair position in order to verify that a needed repair has been achieved.”, also see [0024-0025], [0029-0029], [0032] and claim 10. Not to mention that comparison is an intuitive approach applied within the art, and thus even it has not been mentioned expressly, one of ordinary skill in the art would expect it. Nevertheless, the indirect aspect of comparison of component position with a defined signature to indicate failure or defect or to verify operational status of repair requirements, are disclosed in Sapia [0001-0003], [0013] [0024-0024-0025]…. Not to mention that if a component failing within a system or a device, then one of ordinary skill in the art would expect and acknowledge a corresponding operational status for that system/ device to be ultimately detected and determined. Thus such argument has no basis, specifically because the position comparison is a step towards the operational status detection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 7,882,394 B2, Hosek et al, is drawn to intelligent condition monitoring and fault diagnostic system for predictive maintenance.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMAN A ALKAFAWI whose telephone number is (571)272-4448.  The examiner can normally be reached on Monday-Friday 8:00 Am- 5:00 Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 5712722619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


EMAN A. ALKAFAWI
Primary Examiner
Art Unit 2865



/EMAN A ALKAFAWI/Primary Examiner, Art Unit 2865                                                                                                                                                                                             7/19/2021